LAMAR, Justice,
specially concurring:
¶ 11. I concur in today’s decision but write separately to explain my vote. I agree with the dissent that the evidence in this case could support a conviction for burglary under a theory of constructive breaking. But that is a decision to be made by a properly instructed jury. Here, the court gave an erroneous instruction on “actual breaking,” and did not simply omit an instruction on “constructive breaking,” as in Christmas v. State, 10 So.3d 413 (Miss.2009). Because jury instruction S-2 misstated the law, I agree with the majority’s decision to reverse and remand this case for a new trial.
WALLER, C.J., DICKINSON, P.J., KITCHENS AND COLEMAN, JJ., JOIN THIS OPINION.